EXHIBIT Rovi Corporation 2830 De La Cruz Blvd. Santa Clara, CA 95050 (408) 562-8400 Main (408) 567-1800 Fax ROVI CORPORATION REPORTS THIRD QUARTER FINANCIAL PERFORMANCE SANTA CLARA, Calif. (BUSINESS WIRE)—November 5, 2009—Rovi Corporation (NASDAQ: ROVI), formerly known as Macrovision Solutions Corporation, announced today, on a GAAP basis, third quarter 2009 revenues of $115.3 million, compared to $108.5 million for the third quarter of 2008. Third quarter 2009 GAAP net loss was $11.9 million compared to net income of $7.5 million for the third quarter of 2008. GAAP diluted net loss per common share for the quarter was $0.12 compared to earnings per share of $0.07 for the third quarter of 2008. As management believes that including Gemstar’s operating results only for the period since its acquisition on May 2, 2008 diminishes the comparative value of results from the prior year, management believes it is useful to measure the results on a non-GAAP Adjusted Pro Forma basis, assuming the Gemstar acquisition was consummated on January 1, 2007.The Adjusted Pro Forma results also exclude the Company’s Software, Games, eMeta and TV Guide Magazine businesses, which were sold in 2008; and the TVG Network, TV Guide Network and TV Guide Online businesses, which were sold during the first quarter of 2009.On this basis, third quarter 2009 revenues were $115.3 million, compared to $108.5 million for the third quarter of 2008.Adjusted Pro Forma Income was $34.3 million in the third quarter of 2009 compared to $27.9 million in the third quarter of 2008.Adjusted Pro Forma Income Per Common Share for the third quarter of 2009 was $0.33, compared to $0.27 for the third quarter of 2008. Adjusted Pro Forma Income Per Common Share is calculated using Adjusted Pro Forma Income.Adjusted Pro Forma Income is defined as pro forma income (loss) from continuing operations, adding back non-cash items such as equity-based compensation, amortization of intangibles, amortization or write-off of note issuance costs, non-cash interest expense recorded under FSP APB 14-1 and the reversals of discrete tax reserves; as well as items which impact comparability that are required to be recorded under GAAP, but that the Company believes are not indicative of its core operating results such as transaction, transition and integration costs, restructuring and asset impairment charges, insurance settlements, payments to note holders and for related expenses to allow for early redemption and gains on sale of strategic investments.While depreciation expense is a non-cash item, it is included in Adjusted Pro Forma Income as a reasonable proxy for capital expenditures. Reconciliations between pro forma and Adjusted Pro Forma results from operations are provided in the tables below. “We grew revenues by 6% in Q3 2009 compared to the same period in 2008 and we grew Adjusted Pro Forma Income by 23% during the same period.” said Fred Amoroso, President and CEO of Rovi.“In addition, we achieved a number of important business objectives during the third quarter, including making excellent progress on our TotalGuide solution, signing important customer wins, continuing to expand our data licensing business and paying down our debt.” “Agreements already closed early in the fourth quarter improve our 2009 visibility and we are raising the low end of the 2009 revenue and earnings estimates and narrowing the range for the balance of 2009.” added James Budge, Chief Financial Officer.“We currently expect our 2009 revenue estimates to range between $475 and $480 million and we expect our 2009 Adjusted Pro Forma Income Per Common Share to fall in a range of between $1.45 and $1.50.” GAAP to Adjusted Pro Forma Reconciliation Rovi Corporation provides non-GAAP or Adjusted Pro Forma information. References to Adjusted Pro Forma information are non-GAAP pro forma measures.The Company provides Adjusted Pro Forma financial information to assist investors in assessing its current and future operations in the way that its management evaluates those operations.Adjusted Pro Forma Revenue, Adjusted Pro Forma Income and Adjusted Pro Forma Income Per Common Share are supplemental measures of the Company’s performance that are not required by, and are not presented in accordance with GAAP.The Adjusted Pro Forma information does not substitute for any performance measure derived in accordance with GAAP, including, but not limited to, GAAP basis pro forma information.Rovi Corporation believes that providing Adjusted Pro Forma financial information is useful to investors. Adjusted Pro Forma financial information assumes the Gemstar and other acquisitions, divestitures, and discontinued operations and product lines were effective on January 1, 2007.Additionally, the TVG Network, TV Guide Network and TV Guide
